Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21-26 are considered properly restricted under a product and process of manufacturing relationship. Inventions of claims 1-3,6,7,9,11,12,14,15,19 and newly added claims 21-26 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product may be made by melting at 1000°C as evidenced by the instant disclosure at paragraph [0033].
Applicants elected the claims to the composition not the process claims in the response filed 05/12/2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The disclosure is objected to because of the following informalities: IN multiple locations in the specification Ce2O3 and CeO2 are not properly subscripted.  
Appropriate correction is required.
Also note withdrawn claim 21 does not properly subscript CeO2.
Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3,6,7,9,11,12,14,15 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Day et al (20180177920)
	Day et al teach a composite material including a glass and nanoparticles. The particles may be CeO2, Ce2O3, Y2O3, ZrO2 and two or more of the nanoparticles which is inclusive of combinations of CeO2 and Ce2O3[0007].
	With respect to the limitation “heated to a temperature between 1000°C and 1300°C, the claim is direct to a composition where the method of manufacture does not patentably distinguish the claimed composition.
“The patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 

	With respect to claims 2 and 12 the glass is sodium borate [0011].
	With respect to claims 3 and 14 the nanoparticle size may be 2-20 nm [0055].
	With respect to claims 6 and 15 Day et al teach Na2O B2O3 x CeO2 where x=0.001 to 0.30 [0048].
	With respect to claim 7 the raw material is not considered to patentably distinguish the claimed glass as the compounds would form cerium oxide.
	With respect to claims 9 and 19 the temperature is maintained for one hour [0050].
	With respect to claim 11 any reducing or oxidizing agents would not be present upon melting and forming the claimed glass.
	The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 

Response to Arguments
	Applicants argument that Day discloses only heating to 1000°C and not to a temperature between 100-1300°C is not persuasive in overcoming the rejection as this is a process limitation which is not considered to patentably distinguish the claimed composition. See MPEP 2113
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”
Furthermore, applicants’ specification allows the sintering temperature to be as low as 1000°C [0033].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
10/25/2022